DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent May 17, 2022, claim(s) 1-19 and 21 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 8, and 15 is/are currently amended; claim(s) 3, 9-12, 14, and 16-19 is/are previously presented; claim(s) 2, 4-7, and 13 is/are original; claim(s) 21 are new; claim(s) 20 is/are cancelled.

	
Response to Arguments
As a preliminary matter, the Examiner disagrees with the gist of Applicant’s interview summary on page 10 line 16 to page 11 line 8.  The Examiner’s Interview Summary sent May 18, 2022 states “… the Examiner cautioned that the breadth of elements such as the ‘parsing’ and ‘analysis’ in the proposed amendment may lead to a possible rejection using the same art that is currently cited.”
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0078102 A1 (“Crouch”) in view of US 2006/0195440 A1 (“Burges”).

As to claim 1, Crouch teaches a computer implemented method (Crouch Figure 2, element 200) comprising:
identifying, at a server, a corpus of electronic objects for passage extraction (Crouch Para [0024]: identifying a knowledge base of documents for passage indexing and annotation);
extracting passages from each identified electronic object (Crouch Para [0024]: extracting an annotated passage index from each document);
receiving, at the server, a query from a client computing device (Crouch Para [0033]: receiving a query);
ranking extracted passages in each of the electronic objects based on a score that indicates a likelihood that each of the extracted passages directly answers the received query to produce top-ranked passages (Crouch Para [0045]: ranking extracted passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
… selecting at least one top-ranked passage from the ranked aggregated passages (Crouch Para [0049]: selecting the answer to the question);
providing, by the server, in an electronic format suitable for display on a display of the client computing device, the generated caption corresponding to the at least one top-ranked passage (Crouch Para [0049]: returning the answer to the question as a generated response to passages that have been ranked to some degree).
However, Crouch does not teach:
aggregating the top-ranked passages of each electronic object to form aggregated passages; 
generating for each aggregate passage a caption parsed from content of a corresponding top-ranked passage;
re-ranking the aggregated passages to form ranked aggregated passages using analysis, by a machine learned model, of the generated captions of the top-ranked passages, wherein the re-ranking is based on a second score that indicates a likelihood that each of the ranked aggregated passages directly answers the received query, the second score based on key entities in the received query and entities in the extracted passages;
Nevertheless, Burges teaches:
aggregating the top-ranked passages of each electronic object to form aggregated passages (Burges Para [0022]: after query, aggregating the 1500 top-ranked items to form a subset of 1500 items; the Examiner assumes the plain meaning of aggregate, which includes forming a whole of disparate elements); 
generating for each aggregate passage a caption parsed from content of a corresponding top-ranked passage (Burges Para [0048]: generating, for each item that has been ranked, parsed content that has been parsed to indicate URLs; see also Burges Figure 9);
re-ranking the aggregated passages to form ranked aggregated passages (Burges Para [0022]:  re-ranking the aggregated 1500 subset to form re-ranked aggregate of 250 items from the prior ranked items) using analysis, by a machine learned model (Burges Para [0030]: analyzing using a neural network model), of the generated captions of the top-ranked passages, wherein the ranking is based on a second score that indicates a likelihood that each of the ranked aggregated passages directly answers the received query identified between the received query and the extracted passages (Burges Para [0030]: the scores for each ranking are based on neural network scores that indicates relevance to a search query), the second score based on key entities identified between the received query and entities in the extracted passages (Burges Para [0030]: the scores for each ranking are based on neural network scores that indicates relevance to a search query based on keywords and entities such as “childhood illnesses” and “antibiotics”; the Examiner assumes the definition of entity in Applicant’s Specification at Para [0030]); 
Crouch and Burges are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crouch to include the teachings of Burges because re-ranking facilities placing the most relevant items at the top of a search results list (see the abstract of Burges).

	
As to claim 2, Crouch as modified by Burges teaches the computer implemented method of claim 1, wherein the electronic objects are one of emails (this element is one element of several listed in the alternative and therefore does not need to be mapped), web pages (Crouch Para [0073]: documents that are web pages), images (Crouch Para [0051]: images), audio files (this alternative element does not need to be mapped), videos (this alternative element does not need to be mapped), or documents (Crouch Para [0073]: documents).

As to claim 3, Crouch as modified by Burges teaches the computer implemented method of claim 1, wherein ranking the extracted passages in each of the electronic objects (Crouch Para [0049]: parsing the passage results to form portions of the passage results based on natural language processing to form the top portion of the results that answer a question) comprises:
parsing the query to determine query information (Crouch Para [0049]: parsing the query information using a Natural-Language-Understanding engine), wherein the query information comprises at least one of:
a query semantic meaning (Crouch Para [0049]: the Natural-Language-Understanding engine identifies semantic identifiers);
query keywords (Crouch Para [0049]: the Natural-Language-Understanding engine identifies words); and
query entities (this element is claimed in the alternative and does not need to be mapped; nevertheless, the secondary reference Burges teaches the element of keywords and entities such as “childhood illnesses” and “antibiotics”);
parsing each of the extracted passages to determine passage information (Crouch Para [0049]: the Natural-Language-Understanding engine processes the document passages using the parsed query information), wherein the passage information comprises at least one of:
a passage semantic meaning (Crouch Para [0049]: processing the passages to identify natural language identifiers such as semantic relations);
passage keywords (Crouch Para [0049]: processing the passages to identify natural language identifiers); and
passage entities (this element is claimed in the alternative and does not need to be mapped; nevertheless, the secondary reference Burges teaches the element of keywords and entities such as “childhood illnesses” and “antibiotics” that are used to query items); and
generating a machine learning passage ranking model with a variety of semantic features (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question), including, a semantic translation model using the query information and the passage information (the Examiner interprets the “semantic translation model” broadly without importing limitations from the Applicant’s Specification; Crouch Para [0034]: using a semantic decomposition algorithm for the Natural-Language-Understanding engine).

As to claim 4, Crouch as modified by Burges teaches the computer implemented method of claim 1, further comprising providing a link to the electronic object from where the passage was retrieved (Crouch Para [0070]: providing the title as a reference to the document from which the passage was received).

As to claim 5, Crouch as modified by Burges teaches the computer implemented method of claim 4, wherein the passage and the link are provided to a client device (Crouch Para [0072]: results returned on a client computing device).

As to claim 6, Crouch as modified by Burges teaches the computer implemented method of claim 4, wherein the query was received from the client device (Crouch Para [0072]: queries inputted into a client computing device).

As to claim 7, Crouch as modified by Burges teaches the computer implemented method of claim 1, wherein the corpus of electronic objects is stored in a distributed network (Crouch Para [0081]: the knowledge base of documents is a network database).

As to claim 8, Crouch teaches a computer implemented method (Crouch Figure 2, element 200) comprising:
receiving a query (Crouch Para [0033]: receiving a query);
determining a semantic intent of the query based at least upon the query (Crouch Para [0035]: determining an intent based on the query);
in response to determining the semantic intent (Crouch Para [0035]: in response to the determination of query intent identifiers), performing a search (Crouch Para [0035]: performing a search), using a search engine (Crouch Para [0035]: search using a search engine for passages), to generate search results (Crouch Para [0035]: generate search passages as results for the query), wherein the search results include electronic objects (Crouch Para [0074]: indexed web document passages) which are ordered according to a rank based on the semantic intent of the query (Crouch Para [0045]: ranking passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
analyzing a plurality of passages from each of at least a subset of the ranked search results to produce a plurality of top-ranked passages from each electronic object (Crouch Para [0045]: extracting passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
… providing, in an electronic format suitable for display on a display device of a client device, the generated caption corresponding to the at least one top-ranked aggregated passage (Crouch Para [0049]: returning the answer to the question as a generated response to passages that have been ranked to some degree).
	However, Crouch does not teach:
aggregating the top-ranked passages from each electronic object for the subset of the ranked search results;
generating for each aggregate passage a caption parsed from content of a corresponding top-ranked passage;
ranking the aggregated top-ranked passages to identify a plurality of top-ranked aggregated passages using analysis, by a machine learned model, of the generated captions of the top-ranked passages by a machine learned model, wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query, the score based on key in received query and entities in the plurality of passages;
	Nevertheless, Burges teaches:
aggregating the top-ranked passages from each electronic object for the subset of the ranked search results (Burges Para [0022]: after query, aggregating the 1500 top-ranked items to form a subset of 1500 items; the Examiner assumes the plain meaning of aggregate, which includes forming a whole of disparate elements);
generating for each aggregate passage a caption parsed from content of a corresponding top-ranked passage (Burges Para [0048]: generating, for each item that has been ranked, parsed content that has been parsed to indicate URLs; see also Burges Figure 9);
ranking the aggregated top-ranked passages to identify a plurality of top-ranked aggregated passages (Burges Para [0022]:  re-ranking the aggregated 1500 subset to form re-ranked aggregate of 250 items from the prior ranked items) using analysis, by a machine learned model, of the generated captions of the top-ranked passages by a machine learned model (Burges Para [0030]: analyzing using a neural network model), wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query (Burges Para [0030]: the scores for each ranking are based on neural network scores that indicates relevance to a search query), the score based on key in received query and entities in the plurality of passages (Burges Para [0030]: the scores for each ranking are based on neural network scores that indicates relevance to a search query based on keywords and entities such as “childhood illnesses” and “antibiotics”; the Examiner assumes the definition of entity in Applicant’s Specification at Para [0030]);
Crouch and Burges are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crouch to include the teachings of Burges because re-ranking facilities placing the most relevant items at the top of a search results list (see the abstract of Burges).

As to claim 9, Crouch as modified by Burges teaches the computer implemented method of claim 8, further comprising:
analyzing, using a machine learning model, the query to determine query information, wherein the query information includes the semantic intent of the query (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
analyzing, using the machine learning model, each of the plurality of passages from the subset of the ranked search results to determine passage information (Crouch Para [0049]: using the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
generating a machine learning passage ranking model with a variety of semantic features, including (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question), a semantic translation model using the query information and the passage information (the Examiner interprets the “semantic translation model” broadly without importing limitations from the Applicant’s Specification; Crouch Para [0034]: using a semantic decomposition algorithm for the Natural-Language-Understanding engine); and 
placing the passage in an order among other passages of the plurality of passages (Crouch Para [0049]: parsing the passage results to form portions of the passage results based on natural language processing to form the top portion of the results that answer a question) based on a numerical score (crouch Para [0048]: the top results and ordering is based on a ranked list of the top scoring passages from the documents).

As to claim 10, Crouch as modified by Burges teaches the computer implemented method of claim 8, wherein the electronic objects are one of emails (this element is one element of several listed in the alternative and therefore does not need to be mapped), web pages (Crouch Para [0073]: documents that are web pages), audio files (this alternative element does not need to be mapped), images (Crouch Para [0051]: images), videos (this alternative element does not need to be mapped), or documents (Crouch Para [0073]: documents).

As to claim 11, Crouch as modified by Burges teaches the computer implemented method of claim 8, further comprising providing a link to a web page that contains the at least one top-ranked passage (Crouch Para [0070]: for the top search results, providing the title as a reference to the document from which the passage was received).

As to claim 12, Crouch as modified by Burges teaches the computer implemented method of claim 11, wherein the link is returned to a client device (Crouch Para [0072]: results returned on a client computing device).

As to claim 13, Crouch as modified by Burges teaches the computer implemented method of claim 12, wherein the query was received from the client device (Crouch Para [0072]: queries inputted into a client computing device).

As to claim 14, Crouch as modified by Burges teaches the computer implemented method of claim 8, wherein the electronic objects are stored in a distributed network (Crouch Para [0081]: the knowledge base of documents is a network database).

As to claim 15, Crouch teaches a system comprising a computing device (Crouch Figure 2, element 200), the computing device comprising:
at least one processor (Crouch Figure 2, element 200); and
a memory for storing and encoding computer executable instructions that, when executed by the at least one processor (Crouch Figure 2, element 200) is operative to:
receive a query (Crouch Para [0033]: receiving a query);
determine a semantic intent of the query based at least upon the query (Crouch Para [0035]: determining an intent based on the query);
in response to determining the semantic intent (Crouch Para [0035]: in response to the determination of query intent identifiers), perform a search (Crouch Para [0035]: performing a search using a search engine for passages), to generate search results (Crouch Para [0035]: generate search passages as results for the query), wherein the search results include electronic objects (Crouch Para [0074]: indexed web document passages) which are ordered according to a rank based on the semantic intent of the query (Crouch Para [0045]: ranking passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
analyze a plurality of passages from each of at least a subset of the ranked search results to produce a plurality of top-ranked passages (Crouch Para [0045]: extracting passages from the documents based the query to produce passages that have a high probability to match against the search query for the documents);
… provide, in an electronic format suitable for display on a display device of a client device, the generated caption corresponding to the at least one top-ranked aggregated passage (Crouch Para [0049]: returning the answer to the question as a generated response to passages that have been ranked to some degree).
However, Crouch does not teach:
aggregate the top-ranked passages for each electronic object for the subset of the ranked search results;
generating for each aggregate passage a caption parsed from content of a corresponding top-ranked passage;
rank the aggregated top-ranked passages to identify a plurality top-ranked aggregated passage using analysis, by a machine learned model, of the generated captions of the top-ranked passages by a machine learned model, wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query, the score based on key entities in the received query and entities in the plurality of passages; 
Nevertheless, Burges teaches:
aggregate the top-ranked passages for each electronic object for the subset of the ranked search results (Burges Para [0022]: after query, aggregating the 1500 top-ranked items to form subsets of 1500 items; the Examiner assumes the plain meaning of aggregate, which includes forming a whole of disparate elements);
generating for each aggregate passage a caption parsed from content of a corresponding top-ranked passage (Burges Para [0048]: generating, for each item that has been ranked, parsed content that has been parsed to indicate URLs; see also Burges Figure 9);
rank the aggregated top-ranked passages to identify a plurality top-ranked aggregated passage (Burges Para [0022]:  re-ranking the aggregated 1500 subsets to form re-ranked aggregate of 250 items from the prior ranked items) using analysis, by a machine learned model, of the generated captions of the top-ranked passages by a machine learned model (Burges Para [0030]: analyzing using a neural network model), wherein the ranking is based on a score that indicates a likelihood that each of the plurality of top-ranked aggregated passages directly answers the received query (Burges Para [0030]: the scores for each ranking are based on neural network scores that indicates relevance to a search query), the score based on key entities in the received query and entities in the plurality of passages (Burges Para [0030]: the scores for each ranking are based on neural network scores that indicates relevance to a search query based on keywords and entities such as “childhood illnesses” and “antibiotics”; the Examiner assumes the definition of entity in Applicant’s Specification at Para [0030]); 
Crouch and Burges are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crouch to include the teachings of Burges because re-ranking facilities placing the most relevant items at the top of a search results list (see the abstract of Burges).

As to claim 16, Crouch as modified by Burges teaches the system of claim 15, wherein the at least one processor is further operative to:
analyze, using a machine learning model, the query to determine the query information, wherein the query information includes semantic intent of the query (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
analyze, using the machine learning model, each of the plurality of passages from the subset of the ranked search results to determine passage information (Crouch Para [0049]: using the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question);
generate a machine learning passage ranking model with a variety of semantic features, including (Crouch Para [0049]: generating the capabilities of the Natural-Language-Understanding engine to map the intent identifiers of the identified search query to the portions of the passage results that contain the answer to a question), a semantic translation model using the query information and the passage information (the Examiner interprets the “semantic translation model” broadly without importing limitations from the Applicant’s Specification; Crouch Para [0034]: using a semantic decomposition algorithm for the Natural-Language-Understanding engine); and
place the passage in an order among other passages of the plurality of passages (Crouch Para [0049]: parsing the passage results to form portions of the passage results based on natural language processing to form the top portion of the results that answer a question) based on a numerical score (crouch Para [0048]: the top results and ordering is based on a ranked list of the top scoring passages from the documents).

As to claim 17, Crouch as modified by Burges teaches the system of claim 15, wherein the electronic objects are one of emails (this element is one element of several listed in the alternative and therefore does not need to be mapped), web pages (Crouch Para [0073]: documents that are web pages), or documents (Crouch Para [0073]: documents).

As to claim 18, Crouch as modified by Burges teaches the system of claim 15, wherein the at least one processor is further operative to:
generate, in an electronic format suitable for display on the display device, a link to a web page that contains the at least one top-ranked passage (Crouch Para [0070]: for the top search results, providing the title as a reference to the document from which the passage was received).

As to claim 19, Crouch as modified by Burges teaches the system of claim 18, wherein the link is returned to the client device (Crouch Para [0072]: results returned on a client computing device).

	As to claim 21, Crouch as modified by Burges teaches the computer implemented method of claim 1, wherein the generated the caption is generated using a second machine learned model different from the machine learned model (Burges Para [0041] and Figure 4:  the items and parsed URLs are generated using a plurality of different neural networks, such as a first neural network and a second neural network that is different from the first).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following art is pertinent to unclaimed features of the invention:
US 2006/0190258 A1: See Figures 1 and 2, referred to as prior art and within the field of speech processing; involves n-best rescoring using language models.
US 2005/0187768 A1:  See Figure 3, involving n-best rescoring for speech recognition and utterance recognition
US 2016/0147871 A1: Entity relation and passage scoring in a question answering computer system.
US 2014/0330819 A1: See Paragraph [0070] for re-ranking aggregates.
US 2020/0184532 A1:  See Para [0059]-[0060] for re-ranking aggregates.
US 2013/0124534 A1:  re-ranking passages.
US 2015/0340033 A1:  re-ranking passages.
US 10,783,156 B1:  See Figures 1, 8, and 9
US 2009/0089277 A1: See Figures 4 and 8 for semantic translation tables based on heuristics.
US 2011/0246181 A1:  See Figure 2 for quotation extraction.
US 2017/0140304 A1:  Machine learning for passage analysis.
US 9,940,367 B1 (“Baker”):  See Figures 1, 7, and 8.
US 10,180,964 B1:  See Figure 1 for passage analytics.
Ofoghi, Bahadorreza, John Yearwood, and Ranadhir Ghosh. "A semantic approach to boost passage retrieval effectiveness for question answering." In Proceedings of the 29th Australasian Computer Science Conference-Volume 48, pp. 95-101. 2006.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 6, 2022